 

 

Case 1:13-cv-01181-ABJ Document 103 Filed 03/22/19 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

ORMA BUIE,
Plaintiff,
V. Civil Action No. 13-1181 (ABJ)
VICTORIA A. LIPNIC, et ai.,

Defendants.

ee ee ee ee

FILED
MAR 2 2 2019

VERDICT FORM Clerk, U.S. District & Bankruptcy
a Courts for the District of Columbia

 

WE, THE JURY, UNANIMOUSLY FIND AS FOLLOWS:

1. Has the plaintiff shown, by a preponderance of the evidence, that the accommodation she
requested — to telework one day per week during the 7-month period she worked as a
Program Analyst in 2011 in D.C. — was reasonable, that is, that it would enable her to

perform the essential functions of her job?

YES NO Fe

2. Has the plaintiff shown, by a preponderance of the evidence, either: that it was the EEOC

 

that ended the interactive process, or that the EEOC did not participate in the process in

good faith?

YES NO

If you answered “NO” to either Question 1 or Question 2, you should NOT go on to

answer any further questions, and the foreperson should sign the verdict form.

 
 

 

Case 1:13-cv-01181-ABJ Document 103 Filed 03/22/19 Page 2 of 2

If you answered “YES” to both question number 1 and question number 2, please

answer the following questions:

3. Has plaintiff proved by a preponderance of the evidence that she suffered harm as a result

of the denial of the accommodation?
YES NO

If your answer Question 3 is “YES”, go on to the next question.

If your answer to Question 3 is “NO”, you should NOT go on to answer any further

questions, and the foreperson should sign the verdict form.

4. What is the amount of damages that will compensate the plaintiff for the harm caused by

the denial of the accommodation?

Amount: $

 

 

 
